DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
 
Status of the Claims
	The amendment filed on 05/18/2021 has been entered. Claims 1, 3 and 17-19 have been amended and Claims 4-7 have been canceled. Thus, Claims 1-3 and 16-20 are currently pending and are under examination.

Withdrawn/Moot Rejections
	Claim 1 has been amended to comply with the written description. Hence, the 112(a) rejection of Claims 1-3 has been withdrawn. 
Claims 4-7 have been canceled and any rejections for the canceled claims are now moot.
2/g or about 106 m2/g. Gao fails to teach surface area for the support substrate used in the catalyst. Hu teaches in Table 1 that the BET surface areas of the supports S1, S2, S3 and S4 are 160 m2/g, 146 m2/g, 259 m2/g, and 305 m2/g, respectively (Table 1), but fails to teach or suggest that the support substrate of the catalyst has a BET surface area of about 82.4 m2/g or about 106 m2/g. Thus, the 103 rejection of the claim has been withdrawn.
Applicant argues with respect to the 103 rejection that Hu teaches that carbon deposition tends to occur when H2/CO molar ratio is 1:1 but that Gao’s starting composition is H2-rich gas stream and carbon deposition would not be an issue in Gao. Thus Applicant argues that there is no motivation to modify Gao’s teachings with that of Hu because sintering and carbon deposition is not present in Gao.  Applicant’s arguments have been considered and were found persuasive. Hence the 103 rejection of the record has been withdrawn.

Maintained Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16-17 and 19 stand rejected in a modified form and Claim 18 is newly rejected form under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 16-19 have been amended to recite the limitations “wherein the catalyst has a BET surface area of about 3.7 m2/g or about 4.5 m2/g (Claim 16), “wherein the support substrate of the catalyst has a BET surface area of about 82.4 m2/g or about 106 m2/g” (Claim 17), “wherein the catalyst has a particle size of about 345 μM or about 430 μM” (Claim 18), and “wherein the catalyst has a bulk density of about 0.88 g/cc or about 1.06 g/cc” (Claim 19).
	Regarding Claim 16, the specification appears to be devoid of the claimed catalyst BET surface area for the entire support and catalyst composition of Claim 1. Table 1 of the specification describes that the BET surface are of about 3.7 m2/g only refers to the catalyst comprising 1.5%MgO + 10%Ni and AD90 Al2O3 support and that the BET surface are of about 4.0 m2/g only refers to the catalyst comprising 1.5%MgO + 10%(Ni95Ru0.5) and AD90 Al2O3 support (see below):

    PNG
    media_image1.png
    569
    571
    media_image1.png
    Greyscale

	Regarding Claim 17, the specification appears to be devoid of the claimed BET surface area for the entire support and catalyst composition of Claim 1. Table 2 of the specification describes that the BET surface area of about 82.4 m2/g to the DELTAAA400G Al2O3 support and active catalyst component comprising 1.5%MgO+20%(Ni95Ru0.5) and that BET surface area of about 106 m2/g only refers to the SASOL Al2O3 support catalyst and active catalyst component comprising 1.5%MgO+25%(Ni95Ru0.5) (see below):

    PNG
    media_image2.png
    588
    772
    media_image2.png
    Greyscale

	Regarding Claim 18, the specification appears to be devoid of the claimed catalyst particle size for the entire support of Claim 1. The specification describes in paragraph [0075] that catalyst particle size of about 345 μM only refers to the catalyst that comprises SASOL Al2O3 support and that the catalyst particle size of about 430 μM only refers to the catalyst that comprises DELTAAA400G Al2O3 support (see below):

    PNG
    media_image3.png
    91
    584
    media_image3.png
    Greyscale

	Regarding Claim 19, the specification appears to be devoid of the claimed bulk density of about 0.88 for the entire support and catalyst composition of Claim 1. Table 2 of the specification describes that the catalyst bulk density of about 0.88 g/cc refers only to the DELTAAA400G Al2O3 support and active catalyst component comprising 2O3 support catalyst and active catalyst component comprising 3.5%MgO+25%(Ni95Ru0.5) (see below):

    PNG
    media_image4.png
    580
    771
    media_image4.png
    Greyscale

Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of the claimed catalyst BET surface areas, support BET surface areas and catalyst bulk densities. 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.

Response to Arguments
Applicant argues that amendment to Claims 16-17 obviates the new matter 112(a) rejection. The Examiner disagrees because amended Claims 16-17 still introduce new matter for reasons set forth above.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 20 are newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number US3,988,334 (US’334 hereinafter) in view of Hu (Hu, D. et al. “Enhanced Investigation of CO Methanation over Ni/Al2O3 Catalysts for Synthetic Natural Gas Production” Ind. Eng. Chem. Res. 2012, 51, 4875-4886).
Regarding Claims 1, US’334 teaches a methanation of carbon monoxide in the presence of a supported catalyst comprising nickel (active catalyst component) promoted by noble metal such as ruthenium (active catalyst component) and wherein the support is alumina, silica, zirconia, silica-alumina or combinations thereof (col.1, ll.40-67 and col.2, ll.1-27). US’334 teaches that the amount of nickel ranges from about 5 to about 20 wt% and the amount of the promoter ranges from about 0.1 to about 1 wt% (col.2, ll. 1-37). 
Regarding Claim 2, US’334 teaches that the active catalyst component to the substrate support has a weight ratio range between 20:1 and 50:1 (from 20wt% Ni and 1wt% Ru and from 5wt%Ni and 0.1%Ru). The claimed ratio is about 95:5 to about 90:10 
[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

In view of the specification, the claimed catalyst is used in a methanation reaction and similarly the catalyst of US’334 is used for the same methanation process. Thus, due to the same properties and the same application of the claimed catalyst and catalyst of US’334, the claimed Ni:Ru weight ratio is prima facie obvious over that of  weight ratio of US’334.
Regarding Claim 20, the limitation “wherein the catalyst is a methanation catalyst and has a CO conversion of a producer gas or syngas of at least 80%” is a use claim language as a result of the claimed catalyst product claim and is thus not given patentable weight. Even if it was given patentable weight, because US’334 teaches that the catalyst is used in the methanation of CO and H2 (syngas), the claimed CO conversion of at least 80% is anticipated. MPEP § 2112.02 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claim 1, while US’334 teaches Ni and Ru as active catalyst components, the reference fails to teach the catalyst further comprising MgO as active catalyst component. However, Hu teaches a methanation catalyst comprising 20-40 wt% of NiO and 2-4 wt% of MgO as active catalyst components and Al2O3 as substrate support (see Tables 1-2).
2:CO is of 1:1 and up to 3:1 (page 4880, 2nd col.). US’334 teaches that the H2:CO is 3:1 (col.1, ll.53). Hence, a skilled artisan would have been motivated to use the methods of Hu by adding MgO in the catalyst of US’334 with a reasonable expectation of success in increasing the stability of Ni in the catalyst.

Regarding Claim 3, if 2-4 wt% of MgO of Hu is added to the catalyst of US’334 comprising 0.1-1 wt% Ru and 5-20 wt% Ni, the resulting catalysts would comprise 2-4 wt% of MgO, 0.1-1 wt% Ru and 5-20 wt% Ni, wherein the rest weight% refers to substrate support. Thus, if the catalyst comprises 1 wt% Ru and 20 wt% Ni, the weight ratio of MgO to the combination of Ni-Ru in the catalysts would range between 2:21 and 4:21.
In view of the foregoing, it would have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain a catalyst comprising active catalyst component and a substrate support, the active catalyst component including nickel (Ni), magnesium oxide (MgO), and ruthenium (Ru), wherein the active catalyst component comprises about 10 to 95 wt% Ni; about 0.5 to 5.0 wt% MgO; and about 0.5 to 5 wt% Ru in view of the combination of Us’334 and Hu.

Allowable Subject Matter
The subject matter of Claims 16-19 is free of prior art. The closest prior art references have been set forth above, however they fail to teach or suggest the catalyst has a BET surface area of about 3.7 m2/g or about 4.5 m2/g (Claim 16); the support substrate BET surface area of about 82.4 m2/g or about 106 m2/g (Claim 17); catalyst particle size of about 345 μm or about 430 μm (Claim 18); and catalyst bulk density of about 0.88 g/cc or about 1.06 g/cc (Claim 19).

Conclusion
Claims 1-3 and 20 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622